         Case 1:21-cv-00260-PB Document 30 Filed 08/10/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                 APPEAL COVER SHEET


1.    USDC/NH Case No. 21-cv-260-PB

2.    TITLE OF CASE: US Securities and Exchange Commission v. LBRY, Inc.

3.    TYPE OF CASE: Civil

4.    NAME OF APPELLANT(S) & COUNSEL FOR APPELLANT(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

5.    NAME OF APPELLEE(S) & COUNSEL FOR APPELLEE(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

6.    NAME OF JUDGE: Judge Barbadoro

7.    DATE OF JUDGMENT OR ORDER ON APPEAL: July 28, 2021

8.    DATE OF NOTICE OF APPEAL: August 3, 2021

9.    FEE PAID or IFP :YES

10.   COURT APPOINTED COUNSEL: Not Applicable

11.   COURT REPORTER(S): and DATES:

12.   TRANSCRIPTS ORDERED/ON FILE: NO

13.   HEARING/TRIAL EXHIBITS: NO

14.   MOTIONS PENDING: Not Applicable

15.   GUIDELINES CASE: Not Applicable

16.   RELATED CASES or CROSS APPEAL: Enter text.

17.   SPECIAL COMMENTS: Enter text.
